DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 29 December 2020. The Information Disclosure Statement (IDS) filed 29 December 2020 has been entered and considered. Claims 1, 6, 8, 13, 15, and 20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 29 December 2020 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 7 October 2020, Applicant provides the following remarks:

"…Applicant respectfully traverses the rejection and asserts that the invention provides an improvement in computer-related technology as well as an improvement to at least the field of sensor-based analytics by identifying and responding to a crisis event based on data collected… "

Applicant further remarks:

“…Applicant claims, which are implemented on a computer, are necessarily not abstract. Specifically, Applicant’s invention recited a computer-implemented method, system, and program product for disaster responses, which adaptively prioritizes nearby users on real-time collected sensor data of the users…”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 1. In particular claim 1 as presented by amendment includes “...identifying a crises event based on data..., “…responsive to identifying the crisis event based on...data, selecting an incident plan…” and “…communicating an incident role to a device of a crowd member…”. With respect to the enumerated groupings, identifying events and communicating roles to human actors related to the event are reasonably understood be an embodiment of facilitating or coordinating interactions between people and are further commonly employed to direct the actions of recipient human actors. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the present 2019 PEG. 
by audio message” and the member is selected “...using a mixed-integer linear programming formulation...”. As noted, the data collected is identified as collected by internet-connected sensors. While the amendments specifying communications by audio message and using a linear programming function are addressed further below with respect to Step 2A prong 2, Examiner notes that the recitation of “...using a mixed-integer linear programming formulation...” and communicating by “audio message” are not specifically recited as performed by the preamble-identified computer.  Respectfully, absent further clarification of the processing steps executed by the recited the recited computer, one of ordinary skill in the art would readily understand that given collected data, an identification of an event and a selection of available personnel to whom to communicate actions associated with the event are practicable/performable by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment indicates that the role communicated to the crowd member is “by audio message” and the member is selected “...using a mixed-integer linear programming formulation...”. The sole indication that underlying technology is invoked to 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

As presented, the function(s) reasonably attributable to the claimed method as being computer-implemented are limited to receiving data or information via a network (e.g., sensor data and communications to crowd members). Beyond the general statement that a registered device receives messages, the messages are audio messages, and a crowd member is selected using a programming formulation, the limitations provide no further clarification with respect to the functions performed by the recited computer technology in producing the claimed result, i.e., the general computing environment/elements are not identified as performing any of the recited functions.



Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of identifying a crises and communicating incident roles to personnel using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving and transmitting information over a computer network. The claimed identifying a crises and communicating incident roles to personnel benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, indicates that the role communicated to the crowd member is “by audio message” and the member is selected “...using a mixed-integer linear programming formulation...” Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0151641, Examiner notes paragraphs [0013], [0075], and [0101]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as identifying a crisis and identifying 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter:

[i]	Claims 15-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.

Claims 15-20 are directed to “...a computer program product…comprising one or more computer-readable storage media...”. Absent further clarification, computer program product as well as computer-readable storage medium are reasonably inclusive of transitory storage media such as signals of carrier waves. 

A transitory element, e.g. signal or wave, is not considered a statutory computer readable media, i.e., article of manufacture, such as a tangible diskette or storage drive. The basis for the rejection is in accordance with the findings of the Federal Circuit In re Nuitjen.

“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.” In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)

Accordingly, claims 15-20 are rejected because the claims are directed to non-statutory subject matter under 35 U.S.C 101.

[ii]	Previous rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:



The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15are directed to a method, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of identifying a crises and communicating incident roles to personnel, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to direct the actions and behaviors of incident responders during a crisis event, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people.

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…selecting an incident plan…” and “…communicating an incident role to a device of a crowd member…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying a crises and communicating incident roles to personnel, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 


“…identifying a crisis event based on data collected…”. Respectfully, absent further clarification of the processing steps executed by the recited one or more internet connected sensors, one of ordinary skill in the art would readily understand that given data indicative of a crises one of ordinary skill would be capable of identifying the crisis employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception are limited to the indication that the sensors are internet-connected and the communications are sent to a device of a crowd member.

2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., crisis event is identified, communications are sent etc.) as associated with a respective “internet-connected sensor” or “device”. Beyond the general statement that the device is used to communicate and the sensor is connected to a network, the limitations provide no further clarification with respect to the functions performed by the recited computer technology in producing the claimed result. Accordingly, the recitation are limited to an indication that the claimed process is tethered to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  identifying and determining), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of identifying a crises and communicating incident roles to personnel using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving and transmitting information over a computer network. The claimed identifying a crises and communicating incident roles to personnel benefits from the inherent efficiencies gained by data transmission, 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0151641, Examiner notes paragraphs [0013], [0075], and [0101]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) identify a crisis event based on data received via a network; and (2) transmit communications to a user device. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.




The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of identifying a crises and communicating incident roles to personnel. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., identifying a crises and communicating incident roles to personnel, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of identifying a crises and communicating incident roles to personnel benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



          
Independent claims 8 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[5]	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (United States Patent Application Publication No. 2018/0176362) in view of Vaughn et al. (United States Patent Application Publication No. 2015/0222672) and further in view of Prabhakara et al. (United States Patent Application Publication No. 2017/0039505).


With respect to (currently amended) claim 1, Cohen et al. disclose a method for dynamic role assignment, the method comprising: identifying a crisis event based on data collected by one or more internet-connected sensors (Cohen et al.; paragraphs [0014] [0019]; See at least detect an emergency event); selecting an incident plan based on the identified crisis event (Cohen et al.; paragraphs [0015] [0019] [0020]; See at least assignments to be emergency contacts. See further differential communication based on type of event, i.e., a plan etc); and communicating an 

Claim 1 has been amended with respect to the previously recited “selecting an incident plan” to further specify that the selecting is “...responsive to identifying the crisis event based on the collected sensor data...”.

With respect to this element, Cohen discloses an emergency notification system which utilizes sensors, in the form of internet-connected smart watches/devices which serve to initiate an emergency response based on a detection/input identifying an emergency event. The emergency response is based on the sensor data received from the watch (Cohen; paragraphs [0014][0019][0027]-[0029][0039]; See at least internet-connected sensors and predefined emergency contacts contacted based on the sensor data received, i.e., from a specific user and type of emergency). The pre-defined contact list and tailoring of the contact protocol based on the information obtained from the user’s watch is reasonably an incident plan that is responsive to a crisis identified based on the collected sensor data. 

Claim 1 has been amended with respect to the previously recited “communicating an incident role” to further specify “...wherein the incident role is communicated by audio message to the crowd member’s registered device, and wherein the crowd member is selected using a mixed-integer linear programming formulation...”.



However, as evidenced by Vaughn et al., it is well known in the art to utilize voice and audio communications to convey role/function information to response groups selected based on skillset and credentials in a crowdsourced emergency/event response system (Vaughn et al.; paragraphs [0030]-[0033] [0036]-[0037]; See audio sensors activated and voice communication initiated to communicate functions and event notifications to specified response groups).   

While Cohen discloses a selection process for notifying emergency contacts, Cohen fails to specify that the emergency contacts are selected using a mixed-integer linear programming formulation. While Vaughn et al. disclose algorithmic selection of responders, Vaughn et al. fail to specify using a mixed-integer linear programming formulation.

However, as evidenced by Prabhakara et al., it is well known in the art to utilizing integer linear programming formulations to select and identify candidate worker or worker groups for specified tasks assignments (Prabhakara et al.; paragraphs [0042]-[0043] [0045] [0066]; See at least integer linear programming formulations applied to selection of sets of crowd workers).



Regarding the combination that further includes Prabhakara et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the selection of respondents to tasks or jobs associated with an event of Cohen by further including well-

With respect to claim 2, Cohen et al. disclose a method further comprising: determining a current emotional condition and a current physical condition of the crowd member based on data collected by the one or more internet-connected sensors (Cohen et al.; paragraphs [0024] [0025][0036]; See at least updates regarding physical location and sensors to monitor biological condition). 
With respect to claim 5, Cohen et al. disclose a method further comprising: monitoring crowd member data collected by one or more internet-connected sensors of the registered device of the crowd member (Cohen et al.; paragraphs [0036] [0037]; See at least sensors), wherein the crowd member data is selected from the group consisting of a status of the incident task, the current physical condition of the crowd member, and the current emotional condition of the crowd member (Cohen et al.; paragraphs [0036] [0037]; See at least sensors to monitor condition of users/crowd). With respect to (currently amended) claim 6, Cohen et al. disclose a method further comprising: receiving a communication from the registered device of the crowd member that the incident task is complete (Cohen et al.; paragraphs [0029] [0024] [0036]; See at least notification and 

Claim 6 has been amended to further include a step of “...initiating a test of sufficiency, based on the received communication, that the incident task is complete...”.

With respect to this element, Cohen fails to apply a test of sufficiency to completion criteria associated with a task.

However, as evidenced by Vaughn et al. it is well known in the art to provide response instructions including instruction of confirming compliance with an instruction, i.e., a sufficiency test for completion, to designated responders (Vaughn et al.; paragraphs [0021][0033][0041]; See at least instructions and confirmation of task performance and compliance. See further analysis of whether a sufficient number of responders confirm actions).

With respect to claim 6, the conclusion of obviousness and rationale to modify as applied to claim 1 above are applicable to claim 6 and are herein incorporated by reference. With respect to claim 7, Cohen et al. disclose a method further comprising: determining that there are no outstanding incident tasks (Cohen et al.; paragraphs [0037] [0039]; See at least confirmations of tasks, i.e., tasks complete); and recording a result of the selected incident plan (Cohen et al.; paragraphs [0036] [0037][0039]; See at least emergency log).



Conclusion

[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gupta et al., SYSTEMS AND METHODS FOR CROWDSOURCING REAL-TIME MOBILE CROWD SENSING APPLICATIONS, United States Patent Application Publication No. 2021/0014654, paragraphs [0039][0042][0088]: 

Relevant Teachings: Gupta et al. discloses a system and method which includes the recruitment of user devices and sensor capabilities therein as associated with a particular event of activity. The system/method employs linear programming model to identify and recruit appropriate user devices based on the context of the event or task.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT D RINES/Primary Examiner, Art Unit 3683